DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claim 6 is canceled.
Claims 1-5 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 and 01/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/27/2021.
Claims 1-3 and 5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1-3 and 5 have overcome some of the 35 USC § 112 rejections of claims 1 and 5, and all of the 35 USC § 112 rejections of claims 2 and 3 as set forth in the previous office action. However, some of the 35 USC § 112 rejections of claims 1 and 5 as set forth in the previous office action are maintained and some new 35 USC § 112 rejections have been introduced in the current office action in response to the amendments to claims 1-3 and 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 1:
	Claim 1 recites the limitations:
	“A method for generating a tool path in NC machining, the method comprising:
	performing machine learning based on information of a plurality of known workpieces having already generated tool paths, and 
	generating a new tool path for a target workpiece based on results of the machine learning, wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces, 
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces, 
	for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces, 
	for each of the plurality of known workpieces, obtaining a tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns, and 
	performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is the tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the tool path patterns of the plurality of known workpieces, and 
	steps in which a new tool path pattern is generated includes: 
	obtaining shape data of the target workpiece, 
	obtaining geometric information of each of the plurality of machining surfaces of the target workpiece, 
	generating at least one tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece, 
	calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern, for each of the at least one tool path pattern, 
	selecting the tool path pattern, having the highest confidence factor, from the at least one tool path pattern, 
	displaying the machining surfaces on a display unit along with the selected tool path pattern for each of the machining surfaces, and 
	emphasizing a corresponding machining surface when the confidence factor of the selected tool path pattern is less than a predetermined threshold so as to allow an operator to change the tool path pattern having the confidence factor which is less than the predetermined threshold.”

	There is insufficient antecedent basis for the limitation “tool path pattern.” In numerous places in the claim, the limitation “tool path pattern” is used such that, there are different tool path patterns in different steps. It’s not clear if “tool path pattern” in different steps of the claim are same tool path pattern, or different tool path pattern.

	Applicant’s specification describes:
In ¶32: “the operator (in particular, a skilled operator) P selects, for each of the plurality of machining surfaces of the known workpieces, for example, the tool path pattern used for such machining surfaces in actual machining in the past, or the tool path pattern considered suitable for the machining of such machining surfaces, from among a plurality of tool path patterns.”
In ¶15: “calculate a confidence factor for the tool path pattern generated for each of the plurality of machining surfaces of the target workpiece,”
In ¶50: “selects the color (i.e., the tool path pattern) having the highest confidence factor to the machining surface.”
In ¶51: “when the confidence factor of the selected tool path pattern for the certain machining surface is less than a predetermined threshold, the display unit 3 emphasizes the machining surface (for example, displays a pale color or dark color)”

	For the examination purpose, claim 1 is construed as:
“A method for generating a tool path in NC machining, the method comprising:
	performing machine learning based on information of a plurality of known workpieces having already generated tool paths, and 
	generating a new tool path for a target workpiece based on results of the machine learning, wherein 
	each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces, 
	steps in which the machine learning is performed includes: 
	for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces, 
	for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces, 
	for each of the plurality of known workpieces, obtaining a suitable tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns, and 
	performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is the suitable tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces, and 
	steps in which a new tool path pattern is generated includes: 
	obtaining shape data of the target workpiece, 
	obtaining geometric information of each of the plurality of machining surfaces of the target workpiece, 
	generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece, 
	calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern, 
	selecting tool path pattern, having the highest confidence factor, from the at least one new tool path pattern, 
	displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces, and 
	emphasizing a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
	Appropriate correction is required.


Claim 5:
	Claim 5 recites the limitations:
	“A device for generating a tool path in NC machining, the device comprising: 
	a processor, and 
	a display unit, wherein 
	the processor is configured so as to: 
		perform machine learning based on information of a plurality of known workpieces having already generated tool paths, and 
		generate a new tool path for a target workpiece based on results of the machine learning, wherein 
		each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces,
	steps in which the machine learning is performed includes: 
		for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces, 
		for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces, 
		for each of the plurality of known workpieces, obtaining a tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns, and 
		performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is the tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the tool path patterns of the plurality of known workpieces, and
	steps in which a new tool path pattern is generated includes: 
		obtaining shape data of the target workpiece, 
		obtaining geometric information of each of the plurality of machining surfaces of the target workpiece, 
		generating at least one tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,
	each of the plurality of tool path patterns is assigned a predetermined feature which can be visually distinguished, 
	the processor is configured to recognize the plurality of tool path patterns as the predetermined features, calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern, for each of the at least one tool path pattern generated for each of the plurality of machining surfaces of the target workpiece, and select the tool path pattern which has the highest confidence factor, from the at least one tool path pattern, and 
	the display unit displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected tool path pattern, and emphasizes a corresponding machining surface when the confidence factor of the selected tool path pattern is less than a predetermined threshold so as to allow an operator to change the tool path pattern having the confidence factor which is less than the predetermined threshold.”

	There is insufficient antecedent basis for the limitation “tool path pattern.” In numerous places in the claim, the limitation “tool path pattern” is used such that, there are different tool path patterns in different steps. It’s not clear if “tool path pattern” in different steps of the claim are same tool path pattern, or different tool path pattern.

	Applicant’s specification describes:
In ¶32: “the operator (in particular, a skilled operator) P selects, for each of the plurality of machining surfaces of the known workpieces, for example, the tool path pattern used for such machining surfaces in actual machining in the past, or the tool path pattern considered suitable for the machining of such machining surfaces, from among a plurality of tool path patterns.”
In ¶15: “calculate a confidence factor for the tool path pattern generated for each of the plurality of machining surfaces of the target workpiece,”
In ¶50: “selects the color (i.e., the tool path pattern) having the highest confidence factor to the machining surface.”
In ¶51: “when the confidence factor of the selected tool path pattern for the certain machining surface is less than a predetermined threshold, the display unit 3 emphasizes the machining surface (for example, displays a pale color or dark color)”

	For the examination purpose, claim 5 is construed as:
“A device for generating a tool path in NC machining, the device comprising: 
	a processor, and 
	a display unit, wherein 
	the processor is configured so as to: 
		perform machine learning based on information of a plurality of known workpieces having already generated tool paths, and 
		generate a new tool path for a target workpiece based on results of the machine learning, wherein 
		each of the plurality of known workpieces and the target workpiece has a plurality of machining surfaces,
	steps in which the machine learning is performed includes: 
		for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces, 
		for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces, 
		for each of the plurality of known workpieces, obtaining a suitable tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns, and 
		performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces and output is the suitable tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces, and
	steps in which a new tool path pattern is generated includes: 
		obtaining shape data of the target workpiece, 
		obtaining geometric information of each of the plurality of machining surfaces of the target workpiece, 
		generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,
	each tool path pattern of the plurality of tool path patterns is assigned a predetermined feature which can be visually distinguished, 
	the processor is configured to recognize the plurality of tool path patterns as the predetermined features, calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern generated for each of the plurality of machining surfaces of the target workpiece, and select tool path pattern which has the highest confidence factor, from the at least one new tool path pattern, and 
	the display unit displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern, and emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
	Appropriate correction is required.

Claims 2-4:
	Based on their dependencies in claim 1, claims 2-4 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka et al. (US20070083291A1) [hereinafter Nagatsuka], and further in view of Nagano (US20180181108A1) [hereinafter Nagano], Balic (US20050251284A1) [hereinafter Balic], and Mochida (US20180290246A1) [hereinafter Mochida].
Claim(s) 1:
Regarding claim 1, Nagatsuka discloses, “A method for generating a tool path in NC machining, the method comprising” [See the method of generating tool path: “determining a processing path in the first processing program, based on the position data, the orientation data and the interpolation commands at the several predefined taught points, acquired by the data acquiring section;” (¶12)];
“performing machine learning based on information of a plurality of known workpieces having already generated tool paths,” [See as shown in figure 1, the machine learning is performed (e.g.; at 14 and 18) based on information on past generated tool paths of the workpieces (e.g.; processing-condition data including interpolation commands from an existing first processing program P1 a first workpiece and L2 of second workpiece): “calculating section 14 for determining a processing path T1 in the existing processing program P1, based on” “the interpolation commands I” “acquired by the data acquiring section 12;” “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “processing-condition data including interpolation commands,” “from an existing first processing program prepared for a first workpiece;” (¶12)… “the processing line L2 of the second workpiece model M2. the program generating section 20 can apply the processing-condition data CD at the plurality of predefined taught points in the processing path T1, in an unchanged state, to the plurality of taught points in the processing line L2, so as to add the data CD to the data of the positions PA and the orientations OA, and thereby can generate the processing program P2 for the second workpiece.” (¶28)];
“generating a new tool path for a target workpiece based on results of the machine learning, wherein” [See as shown in figure 1, based on the results of the machine learning (e.g.; output from 18) the system generates a new tool path (e.g.; processing program p2 at 20) for a target/second workpiece: “program generating section 20 for generating a second processing program P2 for the second workpiece, by using the processing-condition data CD at the several predefined taught points acquired by the data acquiring section 12 as well as the positions PA and the orientations OA at the several taught points determined by the taught-point calculating section 18.” (¶27)]; 
“each of the plurality of known workpieces” “has a plurality of machining surfaces,” [See the workpieces have plurality of machining surfaces (e.g.; position and orientation data in a processing program including one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas): “the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)]; 
	“steps in which the machine learning is performed includes: for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces,” [See for each of the know workpieces shape data is obtained (e.g.; geometrical features/shape data obtained for correlation): “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “The geometrical correlation determined by the taught-point calculating section may include a coordinate-transformation relationship between a predefined reference-coordinate system defining the several predefined taught points in the first processing program for the first workpiece and a reference-coordinate system defining the several taught points in the second processing program for the second workpiece.” (¶14)…“the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)];
“for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces,” [See for each of the known workpieces, geometric data of the machining surfaces is obtained (e.g.; geometrical features/shape data where machining will be performed is obtained for correlation): “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “The geometrical correlation determined by the taught-point calculating section may include a coordinate-transformation relationship between a predefined reference-coordinate system defining the several predefined taught points in the first processing program for the first workpiece and a reference-coordinate system defining the several taught points in the second processing program for the second workpiece.” (¶14)…“the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)];
“for each of the plurality of known workpieces, obtaining a suitable tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns,” [See as shown in figure 1, the tool path pattern of the machining surfaces are obtained (e.g.; position PD and orientation OD is acquired by 12 and is input into 14) and tool path pattern is obtained  (e.g.; processing line path L2 of the machining surfaces are input from 16 to 18): “acquiring section 12 for acquiring position data PD, orientation data OD and processing-condition data CD including interpolation commands I, at respective several predefined taught points related to the execution of processing, from an existing first processing program P1 prepared for a first workpiece;” “a processing line L2 showing a range of processing on the second workpiece, in a manner as to be added to the second workpiece model M2; a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)];
“performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces” [See as shown in figure 1, the machine learning is performed (e.g.; at 14 and 18) where geometric information of a machining surface is input (e.g.; position data PD, orientation data OD): “data acquiring section 12 for acquiring position data PD, orientation data OD and processing-condition data CD including interpolation commands I, at respective several predefined taught points related to the execution of processing, from an existing first processing program P1 prepared for a first workpiece; a processing-path calculating section 14 for determining a processing path T1 in the existing processing program P1, based on the position data PD, the orientation data OD and the interpolation commands I at the several predefined taught points, acquired by the data acquiring section 12;” “a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16, and determines positions PA and orientations OA at respective several taught points in the processing line L2, based on the position data PD and the orientation data OD at the several predefined taught points acquired by the data acquiring section 12 and the geometrical correlation as determined;” (¶27)];
“and output is the suitable tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces,” [See as shown in figure 1, output is the tool path pattern of the machining surface (e.g.; output position PA, orientation OA from 18) using the geometric information as described above, where the machine learning is performed (e.g.; at 14 and 18) such that geometric information of a machining surface is input (e.g.; position data PD, orientation data OD), and then: “a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16, and determines positions PA and orientations OA at respective several taught points in the processing line L2, based on the position data PD and the orientation data OD at the several predefined taught points acquired by the data acquiring section 12 and the geometrical correlation as determined; and a program generating section 20 for generating a second processing program P2 for the second workpiece, by using the processing-condition data CD at the several predefined taught points acquired by the data acquiring section 12 as well as the positions PA and the orientations OA at the several taught points determined by the taught-point calculating section 18.” (¶27)], but doesn’t explicitly disclose, “the target workpiece has a plurality of machining surfaces,” “steps in which a new tool path pattern is generated includes: obtaining shape data of the target workpiece,” “obtaining geometric information of each of the plurality of machining surfaces of the target workpiece,” “generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,” “calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern,” “selecting tool path pattern, having the highest confidence factor, from the at least one new tool path pattern,” “displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces, and” “emphasizing a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Nagano discloses, “the target workpiece has a plurality of machining surfaces,” “steps in which a new tool path pattern is generated includes: obtaining shape data of the target workpiece,” “obtaining geometric information of each of the plurality of machining surfaces of the target workpiece,” [See system obtains shape data of the target workpiece and geometric information of the surfaces of the target workpiece (e.g.; obtaining state information that includes machining orders of pocket shapes): “acquires the machining path and the machining conditions stored in the state information setting section and the evaluation value as state data” (¶10)… “state information is defined by the states such as machining orders of pocket shapes,” “the machining orders of the pocket shapes when the turning cycle operation is performed are defined as the machining orders of the pocket shapes grasped from a finishing shape instructed by a lathe turning cycle instruction.” (¶69)];
“generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,” [See new tool path pattern is generated for each machining surfaces of the target workpiece (e.g.; current processed workpiece) based on results of the machine learning using the geometric information of the target workpiece (e.g.; geometric features of the workpiece defined in the state information such machining orders of pocket shapes): “an adjustment output section that determines an adjustment target and adjustment amounts of the machining path and the machining conditions as an adjustment action based on state data and a result of the machine learning of the adjustment of the machining path and the machining conditions by the adjustment learning section and adjusts the machining path and the machining conditions set in the state information setting section based on a result of the determination.” (¶10)… “state information is defined by the states such as machining orders of pocket shapes,” (¶69)], but doesn’t explicitly disclose, “calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern,” “selecting tool path pattern, having the highest confidence factor, from the at least one new tool path pattern,” “displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces, and”  “emphasizing a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Balic discloses, “calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern,”  [See confidence factor is determined (e.g.; probability of a machining surface being machined with a particular machining path/strategy) for each machining path/strategies (e.g.; probabilities of each path strategy as shown in figures 12 and 13): “FIG. 12 shows the predicted probabilities for different milling path strategies obtained by neural network device for the mould shown in FIG. 11. The NN device gave the highest probability to strategy number 5 (total sum of 5.46), which is profile finishing (equidistant machining with constant infeed). Strategy 1 (profile finishing) and strategy 2 (Z-finishing) received almost an equal probabilities (total sum 3.56 and 3.47).” (¶74)];
“selecting tool path pattern, having the highest confidence factor, from the at least one new tool path pattern,” [See selected path strategy that has the highest probability (e.g.; strategy number 5 with highest probability): “FIG. 12 shows the predicted probabilities for different milling path strategies obtained by neural network device for the mould shown in FIG. 11. The NN device gave the highest probability to strategy number 5 (total sum of 5.46), which is profile finishing (equidistant machining with constant infeed).” (¶74)… “the neural network predicted the probabilities to achieve the best centerline average roughness Ra on the machined surface. The best Ra was achieved with strategy 5.” (¶75)], but doesn’t explicitly disclose, “displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces, and” “emphasizing a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Mochida discloses, “displaying the machining surfaces on a display unit along with the selected desired tool path pattern for each of the machining surfaces, and” [See system displaying machining surfaces along with selected tool path pattern for each machining surfaces (e.g.; fig 3. showing different surfaces such as X direction surfaces A1 and A3, Y direction surfaces A2 and A4 etc. with corresponding path patterns indicated by different colors of A to A4): “FIG. 3 is an example diagram of the machining route. In FIG. 3, a machining route A including a plurality of line segments that extend in X direction and Y direction is illustrated. The machining route A illustrated in FIG. 3 includes line segments A1 to A4. The line segments A1 and A3 extend only in X direction and the line segments A2 and A4 extend only in Y direction. Note that each of the line segments A1 to A4 may have components in both X and Y directions. The arrow in FIG. 3 illustrates a traveling direction of the laser machining head 8.” (¶25)… “In the lower left part in FIG. 3, a table T is illustrated. The table T illustrates a density degree of colors of the machining route A to be defined according to the magnitude of the laser output value. The table T is prepared beforehand in the display format setting section 24. Specifically, in the table T, the laser output values are classified into a plurality of levels, for example, six levels. The lowest level of the laser output values (300 W or lower) is set to the lightest color, for example, white, and the highest level of the laser output values (2700 N or higher) is set to the darkest color, for example, black. Through these levels, the density degree of the colors is gradually increased from the lightest color to the darkest color.” (¶26)];
“emphasizing a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.” [See system emphasizes corresponding machining surfaces with confidence factor less than set value (e.g.; in figure 3, emphasizing where confidence factor is less than threshold such that when the laser output is less than red/mod range, the system displays it as blue) so that operator can easily identify and perform any changes if necessary: “FIG. 3 is an example diagram of the machining route. In FIG. 3, a machining route A including a plurality of line segments that extend in X direction and Y direction is illustrated. The machining route A illustrated in FIG. 3 includes line segments A1 to A4. The line segments A1 and A3 extend only in X direction and the line segments A2 and A4 extend only in Y direction. Note that each of the line segments A1 to A4 may have components in both X and Y directions. The arrow in FIG. 3 illustrates a traveling direction of the laser machining head 8.” (¶25)… “In the lower left part in FIG. 3, a table T is illustrated. The table T illustrates a density degree of colors of the machining route A to be defined according to the magnitude of the laser output value. The table T is prepared beforehand in the display format setting section 24. Specifically, in the table T, the laser output values are classified into a plurality of levels, for example, six levels. The lowest level of the laser output values (300 W or lower) is set to the lightest color, for example, white, and the highest level of the laser output values (2700 N or higher) is set to the darkest color, for example, black. Through these levels, the density degree of the colors is gradually increased from the lightest color to the darkest color.” (¶26)… “For example, the lowest of the laser output values is set to blue, the highest of the laser output values is set to yellow, and the middle between the lowest and the highest is set to red. Then, the color hues may gradually change between the level of blue and the level of red, and between the level of red and the level of yellow.” (¶27)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the step of generating new tool path pattern; obtaining shape data and geometric data of machining surfaces of the target workpiece; and generating the new tool path pattern for the surfaces of the target workpiece based on the learning results and using the geometrical information of the target workpiece surfaces taught by Nagano, and combined the capability of calculating a confidence factor that is the probability of machining a surface with a particular machining path strategy, and selecting a desired path strategy that have the highest confidence factor taught by Balic, and combined the capability of displaying machining surface with desired path pattern, and emphasizing machining surface when confidence factor is less than threshold taught by Mochida with the method taught by Nagatsuka as discussed above. A person of ordinary skill in the numerical controller field would have been motivated to make such combination in order to optimize a machining path [Nagano: “provide a numerical controller and a machine learning device that perform machine learning to optimize a machining path based on a complex lathe turning cycle instruction.” (¶8)], and in order to advise an numerical control programmer, and help in making correct decisions [Balic: “The present invention provides” “with the capability to learn and automatically and intelligently to generate part programs.” (¶77)… “It can advise an numerical control programmer, and help in making correct decisions.” (¶78)], and in order to help the operator easily recognize tool path pattern [Mochida: “the relationship between the laser output and the machining route constituted with command positions can be easily recognized.” (¶31)].



Claim(s) 2 (amended):
	Regarding claim 2, Nagatsuka, Nagano, Balic, and Mochida disclose all the elements of claim 1.
	Regarding claim 2, Nagatsuka further discloses, “wherein the plurality of tool path patterns of the known workpieces or the target workpiece include at least a contour path, a scanning line path, and a surface path.” [Examiner notes that claim requires only one of a contour path, a scanning line path, and a surface path. See the tool path patterns include scanning line path or surface path as shown in figures 2 and 3 (e.g.; line path and surface path represented by L1 and L2): “a processing line L2 showing a range of processing on the second workpiece,” (¶27)… “convert the position data PD and the orientation data OD at the plurality of predefined taught points in the processing path T1 into the positions PA and the orientations OA at the plurality of taught points in the processing line L2, respectively, in accordance with the geometrical correlation (e.g., a longitudinal dimension ratio) between the processing path T1 obtained from the existing processing program P1 and the processing line L2 of the second workpiece model M2.” (¶28)].

Claim(s) 3 (amended):
	Regarding claim 3, Nagatsuka, Nagano, Balic, and Mochida disclose all the elements of claim 1.
	Regarding claim 3, Nagatsuka further discloses, “wherein the shape data of the plurality of known workpieces” “are defined in an XYZ coordinate system which is a three-dimensional cartesian coordinate system,” [See the shape data is defined in Cartesian coordinate system (e.g.; 3d XYZ axis): “The geometrical correlation determined by the taught-point calculating section may include a coordinate-transformation relationship between a predefined reference-coordinate system defining the several predefined taught points in the first processing program for the first workpiece and a reference-coordinate system defining the several taught points in the second processing program for the second workpiece.” (¶14)… “defining the plurality of predefined taught points (i.e., the processing path T1) in the existing processing program P1 for the first workpiece W1 and a reference-coordinate system S2 (FIG. 2) defining the plurality of taught points (i.e., the processing line L2) in the processing program P2 for the second workpiece W2.” (¶34)];
	“the geometric information of the plurality of known workpieces or the target workpiece includes at least one of a machining surface type, a ratio of a maximum length in an X-axis direction to a maximum length in a Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a maximum length in a Y-axis direction to a maximum length in the Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a Z-axis direction maximum length of the entirety of the plurality of machining surfaces to a Z-axis direction maximum length of each machining surface of the plurality of machining surfaces, a ratio of a surface area of the entirety of the plurality of machining surfaces to a surface area of each machining surface of the plurality of machining surfaces, a long radius of a machining surface of the plurality of machining surfaces, a short radius of a machining surface of the plurality of machining surfaces, a Z component of a normal vector at a center of gravity of a machining surface of the plurality of machining surfaces, a maximum curvature of a machining surface of the plurality of machining surfaces, and a minimum curvature of a machining surface of the plurality of machining surfaces.” [Examiner notes that claim requires only one of a machining surface type, a ratio of a maximum length in an X-axis direction to a maximum length in a Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a maximum length in a Y-axis direction to a maximum length in the Z-axis direction of each machining surface of the plurality of machining surfaces, a ratio of a Z-axis direction maximum length of the entirety of the plurality of machining surfaces to a Z-axis direction maximum length of each machining surface of the plurality of machining surfaces, a ratio of a surface area of the entirety of the plurality of machining surfaces to a surface area of each machining surface of the plurality of machining surfaces, a long radius of a machining surface of the plurality of machining surfaces, a short radius of a machining surface of the plurality of machining surfaces, a Z component of a normal vector at a center of gravity of a machining surface of the plurality of machining surfaces, a maximum curvature of a machining surface of the plurality of machining surfaces, and a minimum curvature of a machining surface of the plurality of machining surfaces. See the geometric information includes at least a machining surface type (e.g.; surface type such as plate, bar, tube, sphere, frame; one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas): “the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)], but doesn’t explicitly disclose, “the shape data of the target workpiece are defined in an XYZ coordinate system which is a three-dimensional cartesian coordinate system”
	However, Nagano discloses, “the shape data of the target workpiece are defined in an XYZ coordinate system which is a three-dimensional cartesian coordinate system” [See the shape data is defined in Cartesian coordinate system (e.g.; shape defined in xyz coordinate system such that workpiece shape is machined in xyz axis as shown in figures 5, 8A, and 9): “A machining path generated by the information processing apparatus according to the present invention is output as the combination of a cutting feed block and a rapid traverse block to obtain a finishing shape.” (¶9)… “The machining orders of the pocket shapes and the cutting amounts of the respective pockets when the turning cycle operation is performed are used to determine the machining path” (¶69)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Nagano with the method taught by Nagatsuka, Nagano, Balic, and Mochida as discussed above. A person of ordinary skill in the numerical controller field would have been motivated to make such combination for the same reasons as described above in claim 1.


Claim(s) 4:
	Regarding claim 4, Nagatsuka, Nagano, Balic, and Mochida disclose all the elements of claim 1, but Nagatsuka doesn’t explicitly disclose, “wherein a neural network is used in the machine learning.”
	Regarding claim 4, Nagano discloses, “wherein a neural network is used in the machine learning.” [See the neural network is used for machine learning: “FIG. 3 is a schematic diagram showing a neural network having weights of three layers;” (¶18)… “FIG. 3 is a schematic diagram showing a neural network having weights of three layers D1 to D3. As shown in FIG. 3, a plurality of inputs x (here, inputs x1 to x3 as an example) is input from the left side of the neural network, and results y (here, results y1 to y3 as an example) are output from the right side of the neural network.” (¶52)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Nagano with the method taught by Nagatsuka, Nagano, Balic, and Mochida as discussed above. A person of ordinary skill in the numerical controller field would have been motivated to make such combination for the same reasons as described above in claim 1.



Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka and Nagano, and further in view of Tezuka et al. (US20130054182A1) [hereinafter Tezuka].
Claim 5 (amended):
	Regarding claim 5, Nagatsuka discloses, “A device for generating a tool path in NC machining, the device comprising:” [See the device for generating tool path: “FIG. 1 is a functional block diagram showing the basic configuration of an” “teaching apparatus according to the present invention;” (¶12)];
	“a processor, and” “a display unit, wherein the processor is configured so as to:” [See the robot controller (e.g.; controller includes processing unit for performing processing) that controls functions of teaching apparatus 10 and display device: “a robot controller 28 for controlling the operations of the robot 24 and of the processing tool 26, and the offline teaching apparatus 10 connected through a LAN 30 to the robot controller 28.” (¶30)… “a display screen provided in the offline teaching apparatus 10, 40. FIGS. 6A to 6F respectively show, by way of example, screen images displayed on the display screen at the major steps of the above-described processing program preparing procedure.” (¶48)];
	“perform machine learning based on information of a plurality of known workpieces having already generated tool paths,” [See as shown in figure 1, the machine learning is performed (e.g.; at 14 and 18) based on information on past generated tool paths of the workpieces (e.g.; processing-condition data including interpolation commands from an existing first processing program P1 a first workpiece and L2 of second workpiece): “calculating section 14 for determining a processing path T1 in the existing processing program P1, based on” “the interpolation commands I” “acquired by the data acquiring section 12;” “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “processing-condition data including interpolation commands,” “from an existing first processing program prepared for a first workpiece;” (¶12)… “the processing line L2 of the second workpiece model M2. the program generating section 20 can apply the processing-condition data CD at the plurality of predefined taught points in the processing path T1, in an unchanged state, to the plurality of taught points in the processing line L2, so as to add the data CD to the data of the positions PA and the orientations OA, and thereby can generate the processing program P2 for the second workpiece.” (¶28)];
	“generate a new tool path for a target workpiece based on results of the machine learning, wherein” [See as shown in figure 1, based on the results of the machine learning (e.g.; output from 18) the system generates a new tool path (e.g.; processing program p2 at 20) for a target/second workpiece: “program generating section 20 for generating a second processing program P2 for the second workpiece, by using the processing-condition data CD at the several predefined taught points acquired by the data acquiring section 12 as well as the positions PA and the orientations OA at the several taught points determined by the taught-point calculating section 18.” (¶27)];
	“each of the plurality of known workpieces” “has a plurality of machining surfaces,” [See the workpieces have plurality of machining surfaces (e.g.; position and orientation data in a processing program including one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas): “the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)];
	“steps in which the machine learning is performed includes: for each of the plurality of known workpieces, obtaining shape data of the plurality of known workpieces,” [See for each of the know workpieces shape data is obtained (e.g.; geometrical features/shape data obtained for correlation): “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “The geometrical correlation determined by the taught-point calculating section may include a coordinate-transformation relationship between a predefined reference-coordinate system defining the several predefined taught points in the first processing program for the first workpiece and a reference-coordinate system defining the several taught points in the second processing program for the second workpiece.” (¶14)…“the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)];
	“for each of the plurality of known workpieces, obtaining geometric information of each of the plurality of machining surfaces of the plurality of known workpieces,” [See for each of the known workpieces, geometric data of the machining surfaces is obtained (e.g.; geometrical features/shape data where machining will be performed is obtained for correlation): “taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)… “The geometrical correlation determined by the taught-point calculating section may include a coordinate-transformation relationship between a predefined reference-coordinate system defining the several predefined taught points in the first processing program for the first workpiece and a reference-coordinate system defining the several taught points in the second processing program for the second workpiece.” (¶14)…“the shapes of two workpieces have a mutual similarity so as to belong to a generally identical category, in terms of geometrical categories such as a plate, a bar, a tube, a sphere, a frame, but include mutual differences in, e.g., one to three-dimensional sizes, curvatures of the curved surfaces, or profiles of local areas, which may result in necessity to modify the data of position and orientation in a processing program so as to permit the mutually corresponding portions of two workpieces to be processed by the processing program.” (¶31)];
	“for each of the plurality of known workpieces, obtaining a suitable tool path pattern selected for each of the plurality of machining surfaces of the plurality of known workpieces from among a plurality of tool path patterns, and” [See as shown in figure 1, the tool path pattern of the machining surfaces are obtained (e.g.; position PD and orientation OD is acquired by 12 and is input into 14) and tool path pattern is obtained  (e.g.; processing line path L2 of the machining surfaces are input from 16 to 18): “acquiring section 12 for acquiring position data PD, orientation data OD and processing-condition data CD including interpolation commands I, at respective several predefined taught points related to the execution of processing, from an existing first processing program P1 prepared for a first workpiece;” “a processing line L2 showing a range of processing on the second workpiece, in a manner as to be added to the second workpiece model M2; a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16,” (¶27)];
	“performing the machine learning in which input is the geometric information of a machining surface of the plurality of machining surfaces of the plurality of known workpieces” [See as shown in figure 1, the machine learning is performed (e.g.; at 14 and 18) where geometric information of a machining surface is input (e.g.; position data PD, orientation data OD): “data acquiring section 12 for acquiring position data PD, orientation data OD and processing-condition data CD including interpolation commands I, at respective several predefined taught points related to the execution of processing, from an existing first processing program P1 prepared for a first workpiece; a processing-path calculating section 14 for determining a processing path T1 in the existing processing program P1, based on the position data PD, the orientation data OD and the interpolation commands I at the several predefined taught points, acquired by the data acquiring section 12;” “a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16, and determines positions PA and orientations OA at respective several taught points in the processing line L2, based on the position data PD and the orientation data OD at the several predefined taught points acquired by the data acquiring section 12 and the geometrical correlation as determined;” (¶27)]; 
	“and output is the suitable tool path pattern of the machining surface of the plurality of known workpieces, using the geometric information of the plurality of known workpieces and the plurality of tool path patterns of the plurality of known workpieces,” [See as shown in figure 1, output is the tool path pattern of the machining surface (e.g.; output position PA, orientation OA from 18) using the geometric information as described above, where the machine learning is performed (e.g.; at 14 and 18) such that geometric information of a machining surface is input (e.g.; position data PD, orientation data OD), and then: “a taught-point calculating section 18 for determining a geometrical correlation between the processing path T1 determined by the processing-path calculating section 14 and the processing line L2 generated by the model generating section 16, and determines positions PA and orientations OA at respective several taught points in the processing line L2, based on the position data PD and the orientation data OD at the several predefined taught points acquired by the data acquiring section 12 and the geometrical correlation as determined; and a program generating section 20 for generating a second processing program P2 for the second workpiece, by using the processing-condition data CD at the several predefined taught points acquired by the data acquiring section 12 as well as the positions PA and the orientations OA at the several taught points determined by the taught-point calculating section 18.” (¶27)], but doesn’t explicitly disclose, “the target workpiece has a plurality of machining surfaces,” “steps in which a new tool path pattern is generated includes:” “obtaining shape data of the target workpiece,” “obtaining geometric information of each of the plurality of machining surfaces of the target workpiece,” “generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,” “each tool path pattern of the plurality of tool path patterns is assigned a predetermined feature which can be visually distinguished,” “the processor is configured to recognize the plurality of tool path patterns as the predetermined features,” “calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern generated for each of the plurality of machining surfaces of the target workpiece, and select tool path pattern which has the highest confidence factor, from the at least one new tool path pattern, and” “the display unit displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern,” “and emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Nagano discloses, “the target workpiece has a plurality of machining surfaces,” “steps in which a new tool path pattern is generated includes:” “obtaining shape data of the target workpiece,” “obtaining geometric information of each of the plurality of machining surfaces of the target workpiece,” [See system obtains shape data of the target workpiece and geometric information of the surfaces of the target workpiece (e.g.; obtaining state information that includes machining orders of pocket shapes): “acquires the machining path and the machining conditions stored in the state information setting section and the evaluation value as state data” (¶10)… “state information is defined by the states such as machining orders of pocket shapes,” “the machining orders of the pocket shapes when the turning cycle operation is performed are defined as the machining orders of the pocket shapes grasped from a finishing shape instructed by a lathe turning cycle instruction.” (¶69)];
	“generating at least one new tool path pattern for each of the plurality of machining surfaces of the target workpiece based on results of the machine learning, using the geometric information of the target workpiece,” [See new tool path pattern is generated for each machining surfaces of the target workpiece (e.g.; current processed workpiece) based on results of the machine learning using the geometric information of the target workpiece (e.g.; geometric features of the workpiece defined in the state information such machining orders of pocket shapes): “an adjustment output section that determines an adjustment target and adjustment amounts of the machining path and the machining conditions as an adjustment action based on state data and a result of the machine learning of the adjustment of the machining path and the machining conditions by the adjustment learning section and adjusts the machining path and the machining conditions set in the state information setting section based on a result of the determination.” (¶10)… “state information is defined by the states such as machining orders of pocket shapes,” (¶69)], but doesn’t explicitly disclose, “each tool path pattern of the plurality of tool path patterns is assigned a predetermined feature which can be visually distinguished,” “the processor is configured to recognize the plurality of tool path patterns as the predetermined features,” “calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern generated for each of the plurality of machining surfaces of the target workpiece, and select tool path pattern which has the highest confidence factor, from the at least one new tool path pattern, and” “the display unit displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern,” “and emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Tezuka discloses, “each tool path pattern of the plurality of tool path patterns is assigned a predetermined feature which can be visually distinguished,” [See predetermined features (e.g.; visually distinguishable colors and visual vectors) are assigned to each of the path patterns that can be visually distinguished: “color display to apply colors to the path (commanded path” “in accordance with the orientation and magnitude of acceleration or jerk; vector display to display acceleration or jerk as an acceleration vector or a jerk vector on the path of the tip point” “connection display to display connections that mutually connect the end points of neighboring acceleration vectors or jerk vectors.” (¶38)];
“the processor is configured to recognize the plurality of tool path patterns as the predetermined features,” “the display unit displays each of the machining surfaces of each of the plurality of known workpieces and/or the target workpiece along with the predetermined feature corresponding to the selected desired tool path pattern,”  [See the system recognizes the path patterns with predetermined features and displays each of the machining surfaces (e.g.; tool tip travel path on the surface areas) along with the corresponding features (e.g.; color, vector, pointing directions, solid lines) corresponding to the generated tool paths: “the areas A1 and A3, in which the normal acceleration is pointed upward above the solid line X1, are colored by the first color (blue for example), and the area A2, in which the normal acceleration is pointed downward below the solid line X1, is colored by a second color (red for example).” (¶61)… “a thin color is displayed near the inflection point of solid line X1, and a thick color is displayed near the extrema of the solid line X1. Then, shading is given such that the color changes gradually between the inflection point and the extrema.” (¶62)… “color display, the first color (blue, for example) is displayed in shading in the areas A1 and A3, and a second color (red, for example) is displayed in shading in the area A2.” (¶66)], but doesn’t explicitly disclose, “calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern generated for each of the plurality of machining surfaces of the target workpiece, and select tool path pattern which has the highest confidence factor, from the at least one new tool path pattern,” “emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Balic discloses, “calculate a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern of the at least one new tool path pattern, for each of the at least one new tool path pattern generated for each of the plurality of machining surfaces of the target workpiece,”  [See confidence factor is determined (e.g.; probability of a machining surface being machined with a particular machining path/strategy) for each machining path/strategies (e.g.; probabilities of each path strategy as shown in figures 12 and 13): “FIG. 12 shows the predicted probabilities for different milling path strategies obtained by neural network device for the mould shown in FIG. 11. The NN device gave the highest probability to strategy number 5 (total sum of 5.46), which is profile finishing (equidistant machining with constant infeed). Strategy 1 (profile finishing) and strategy 2 (Z-finishing) received almost an equal probabilities (total sum 3.56 and 3.47).” (¶74)];
“select tool path pattern which has the highest confidence factor, from the at least one new tool path pattern,” [See selected path strategy that has the highest probability (e.g.; strategy number 5 with highest probability): “FIG. 12 shows the predicted probabilities for different milling path strategies obtained by neural network device for the mould shown in FIG. 11. The NN device gave the highest probability to strategy number 5 (total sum of 5.46), which is profile finishing (equidistant machining with constant infeed).” (¶74)… “the neural network predicted the probabilities to achieve the best centerline average roughness Ra on the machined surface. The best Ra was achieved with strategy 5.” (¶75)], but doesn’t explicitly disclose, “emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.”
However, Mochida discloses, “emphasizes a corresponding machining surface when the confidence factor of the selected desired tool path pattern is less than a predetermined threshold so as to allow an operator to change the selected desired tool path pattern having the confidence factor which is less than the predetermined threshold.” [See system emphasizes corresponding machining surfaces with confidence factor less than set value (e.g.; in figure 3, emphasizing where confidence factor is less than threshold such that when the laser output is less than red/mod range, the system displays it as blue) so that operator can easily identify and perform any changes if necessary: “FIG. 3 is an example diagram of the machining route. In FIG. 3, a machining route A including a plurality of line segments that extend in X direction and Y direction is illustrated. The machining route A illustrated in FIG. 3 includes line segments A1 to A4. The line segments A1 and A3 extend only in X direction and the line segments A2 and A4 extend only in Y direction. Note that each of the line segments A1 to A4 may have components in both X and Y directions. The arrow in FIG. 3 illustrates a traveling direction of the laser machining head 8.” (¶25)… “In the lower left part in FIG. 3, a table T is illustrated. The table T illustrates a density degree of colors of the machining route A to be defined according to the magnitude of the laser output value. The table T is prepared beforehand in the display format setting section 24. Specifically, in the table T, the laser output values are classified into a plurality of levels, for example, six levels. The lowest level of the laser output values (300 W or lower) is set to the lightest color, for example, white, and the highest level of the laser output values (2700 N or higher) is set to the darkest color, for example, black. Through these levels, the density degree of the colors is gradually increased from the lightest color to the darkest color.” (¶26)… “For example, the lowest of the laser output values is set to blue, the highest of the laser output values is set to yellow, and the middle between the lowest and the highest is set to red. Then, the color hues may gradually change between the level of blue and the level of red, and between the level of red and the level of yellow.” (¶27)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the step of generating new tool path pattern; obtaining shape data and geometric data of machining surfaces of the target workpiece; and generating the new tool path pattern for the surfaces of the target workpiece based on the learning results and using the geometrical information of the target workpiece surfaces taught by Nagano and the capability of assigning predetermined visually distinguishable features to the tool path patterns, and recognizing and displaying the surface areas associated with the features corresponding to the tool paths taught by Tezuka, and combined the capability of calculating a confidence factor that is the probability of machining a surface with a particular machining path strategy, and selecting a desired path strategy that have the highest confidence factor taught by Balic, and combined the capability of displaying machining surface with desired path pattern, and emphasizing machining surface when confidence factor is less than threshold taught by Mochida with the method taught by Nagatsuka as discussed above. A person of ordinary skill in the numerical controller field would have been motivated to make such combination in order to optimize a machining path [Nagano: “provide a numerical controller and a machine learning device that perform machine learning to optimize a machining path based on a complex lathe turning cycle instruction.” (¶8)], and in order to reduce the defects in the external appearance of a workpiece [Tezuka: “provide a tool path display apparatus, which can easily analyze the shape error of the actual position of a drive axis or a tool, against the commanded position, and reduce the defects in the external appearance of a workpiece.” (¶12)], and in order to advise an numerical control programmer, and help in making correct decisions [Balic: “The present invention provides” “with the capability to learn and automatically and intelligently to generate part programs.” (¶77)… “It can advise an numerical control programmer, and help in making correct decisions.” (¶78)], and in order to help the operator easily recognize tool path pattern [Mochida: “the relationship between the laser output and the machining route constituted with command positions can be easily recognized.” (¶31)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103:
	
	Without acquiescing to the propriety of the rejection, and solely in an effort to advance prosecution, independent claim 1 has been amended in part to now recite, in part (emphasis added): 
	calculating a confidence factor, which is a probability that a certain machining surface is to be machined by a tool path pattern, for each of the at least one tool path pattern, 
	selecting the tool path pattern, having the highest confidence factor, from the at least one tool path pattern, displaying the machining surfaces on a display unit along with the selected tool path pattern for each of the machining surfaces, and emphasizing a corresponding machining surface when the confidence factor of the selected tool path pattern is less than a predetermined threshold so as to allow an operator to change the tool path pattern having the confidence factor which is less than the predetermined threshold.

	Nagatsuka fails to teach or suggest the above features now recited in independent claim 1. Nagano fails to make up for the above identified deficiencies of Nagatsuka and is no cited by the Office Action for that purpose. Since neither Nagatsuka nor Nagano, either alone or in combination, teach or suggest each and every feature of independent claim 1, Applicant respectfully submits that the rejection of claim 1 (and claims 2-4 which depend from it) under 35 U.S.C. §103 as being unpatentable over Nagatsuka in view of Nagano should be withdrawn.
	
	Independent claim 5 has been amended to include the features discussed above with respect to claim 1. As discussed above neither Nagatsuka nor Nagano, either alone or in combination, teach or suggest each and every feature of claim 1. Tezuka fails to make up for the above deficiencies of Nagatsuka and Nagano and is not cited by the Office Action for that purpose. Since neither Nagatsuka, Nagano, no Tezuka, either alone or in combination, teach or suggest each and every feature of independent claim 5, Applicant respectfully submits that the rejection of claim should be withdrawn.
(Page (s): 7-8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to claims 1 and 5, a new grounds of rejections in view of references Balic, and Mochida have been introduced. 
	As described in the current office action combination of Nagatsuka, Nagano, Balic, and Mochida disclose all the elements of claim 1, and combination of Nagatsuka, Nagano, Balic, Tezuka, and Mochida disclose all the elements of claim 5.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-5 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20170031343A1 - Machine tool, simulation apparatus, and machine learning device:
	A machine tool that performs machine learning of the operation of a tool that uses, as a tool path, the contour of a prescribed machining object formed with straight lines and curves. (¶10).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116